Citation Nr: 0609018	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-22 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment.  

2.  Entitlement to certificate of eligibility for financial 
assistance in acquiring specially adapted housing or an 
adaptation grant.  




REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2005.  



FINDINGS OF FACT

1.  Service connection is currently in effect for arthritis 
of the lumbar spine, with intervertebral disc syndrome rated 
at 60 percent; chronic cervical strain with early 
degenerative changes of the cervical spine rated at 10 
percent; status post partial amputation of the distal phalanx 
of the right great toe rated at a 10 percent; and left carpal 
tunnel syndrome rated at a noncompensable level.  The total 
combined rating is 70 percent.  The veteran is also in 
receipt of a total rating based on individual unemployability 
due to service-connected disability (TDIU).  

2.  As a result of service-connected disability, the veteran 
is not shown to suffer from the loss of use any extremity or 
blindness due to service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and necessary adaptive equipment are not 
met.  38 U.S.C. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 
3.350, 3.808 (2005).  

2.  The criteria for a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
or adaptation grant are not met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002); 38 C.F.R. § 3.809 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

VA has a duty to notify the appellant and his representative, 
if any, of any information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2005).  

A letter was sent to the appellant in July 2003 explaining 
VCAA, asking him to submit certain information, and informing 
him what evidence and information VA would be obtaining.  

Further, the rating decision dated August 2003 and the April 
2004 statement of the case informed the veteran of the 
standards necessary to be eligible for financial assistance 
in the purchase of an automobile or other conveyance or 
adaptive equipment, and entitlement to specially adapted 
housing.   

Therefore, the Board finds that VA's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In light of the favorable decision contained 
herein, that is, the granting of the veteran's claims, it is 
clear that sufficient evidence was developed n this case in 
this respect.  


Factual Background

Service connection has been granted for arthritis of the 
lumbar spine with intervertebral disc syndrome (60 percent 
evaluation), chronic cervical strain with early degenerative 
changes of the cervical spine (10 percent evaluation), status 
post partial amputation of the distal phalanx of the right 
great toe (10 percent evaluation) and left carpal tunnel 
syndrome (noncompensable evaluation).  The total combined 
rating is 70 percent.  The veteran is also in receipt of a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).  

The May 2003 VA examination indicates that the veteran walked 
with the aid of a crutch in his left hand.  The veteran 
reported that he could walk approximately 50 yards in 10 
minutes without excruciating pain.  

The diagnosis was that of chronic low back pain with 
significant sequelae of the right lower extremity weakness 
and radicular symptoms, which were related to the veteran's 
service-connected spinal disc condition.  

In an August 2003 statement, the veteran stated that he had 
difficulty with the steps of his house, due to his crutches 
and cane.  He stated that his bathroom had no bars, and that, 
if he were to fall in the shower or tub, he would have no way 
of getting back on his feet.  He noted that his driving was 
impaired because he could not move his leg properly.  

In a September 2003 statement, the veteran's wife stated 
that, while driving, the veteran had to stop quite frequently 
and walk around because of his lower back and right leg 
spasms.  She stated that the veteran had slipped many times 
in the bathroom, and the tub was not big enough to 
accommodate him.  The veteran's wife also stated that the 
stairs of the house were problematic.  

In a September 2003 statement, the veteran's private 
physician stated that the veteran was heavily dependent upon 
an assistive device to walk.  It was noted that the veteran 
used a cane to walk and leaned heavily upon it.  The 
physician stated that the veteran's underlying condition was 
severe lumbar radiculopathy.  

In an April 2004 statement, the veteran stated that, because 
of his health, he could not properly get into his house or 
car without causing pain.  He stated that, having a ramp at 
his house and other adaptive equipment, would help him out.  
He noted that as for his car, his right leg had radiating 
pain from his back.  Using the right leg to drive caused 
pain.  He also noted that he needed adjustments made in his 
shower and his other bathroom.  

A statement submitted in May 2004 by the veteran's VA 
advanced practice registered nurse indicates that the veteran 
had permanent severe chronic pain and disability and was 
currently receiving intensive treatment.  His pain was still 
8 out of 10 despite treatment.  

The veteran reported that he was unable to get in and out of 
the tub safely and had great difficulty with his car, which 
further reduced his independence.  It was noted that the 
veteran was working very hard to cope with his disability and 
would benefit from any additional help.  

In a May 2004 statement, the veteran's wife indicated that 
the veteran had been having a terrible time using the shower 
and bath facilities.  She noted that the veteran had fallen a 
couple of times while no one was around to help.  She stated 
that, in the morning, it would take the veteran 2 or 3 hours 
to be able to move around and that his lower back and right 
leg were so stiff he could hardly go to the bathroom.  

At the June 2004 local hearing, the veteran stated that it 
was difficult for him to take a shower and there were several 
instances where he had almost fallen.  He stated that he 
could walk about 20 to 30 feet before he had to sit down and 
rest.  The veteran reported that he always had to use a cane 
when walking.  

On the VA form 21-2680 submitted in June 2004, Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance, it was noted that with regard to the upper 
extremities, the veteran had normal grip strength 
bilaterally, fine movements were intact, self-feeding was 
intact, ability to button clothing was intact, ability to 
shave was intact and the ability to attend to the needs of 
nature was intact.  

With regard to the lower extremities, it was noted that the 
veteran needed to use a cane to ambulate.  There was slight 
muscle wasting in the right thigh.  There were no 
contractures.  The veteran favored the left leg when 
ambulating, he had poor balance, and there was slow 
propulsion only.  

With regard to the veteran's trunk, there was no restriction.  
In the neck, there was full range of motion.  The examiner 
stated that the veteran had periodic dizziness.  There was a 
problem with short term memory loss.  There was poor balance 
when ambulating.  

It was noted that, on a typical day, the veteran had 
breakfast and ran errands by car to the store, bank and post 
office and would be at home in the afternoon in order to 
attend to his children.  It was noted that the veteran was 
able to walk without the assistance of another person, but 
needed a cane.  

It was noted that the veteran would leave his home a couple 
of times per day and that a cane was necessary for 
ambulation.  The veteran was able to ambulate 20 to 25 feet 
without rest.  The diagnosis was that of lumbar post 
laminectomy syndrome, and chronic lumbar radiculopathy.  

At the July 2004 VA examination, the veteran's claims file 
was reviewed.  On examination, it was noted that the veteran 
walked with a cane very slowly and had a protected gait 
leaning on the cane with the left hand.  The veteran also had 
truncal forward bending posture.  

The right leg was externally rotated and the base of the gait 
was wide.  The examiner noted that the veteran's position was 
very abnormal.  

On standing, the veteran's posture was bent forward about 30 
degrees with use of a cane.  The veteran had poor standing 
tolerance even with a cane.  Extension was possible to 15 
degrees.  Side bending was limited to 15 degrees to the left, 
and to 12 degrees to the right.  

Rotational movement was limited to 16 degrees to the right, 
and to 15 degrees to the left.  All truncal movements were 
protected, guarded, and painful toward the end.  

The veteran's scars were noted.  There was tenderness 
diffusely in the lower lumbar paraspinal muscles, 
bilaterally, with some subcutaneous nodular tenderness.  
 
Neurological examination showed absent right knee reflex.  
Left knee deep tendon reflex was brisk.  Ankle reflexes were 
1+ bilaterally.  Right ankle muscle strength was weak with 
strength 4-/5+ in all muscle groups.  Right knee extensor was 
weak with strength of 3-/5+.  

The veteran could not make his right knee straight while 
sitting.  There was atrophy of about 1-inch on the right 
compared to the left thigh, because of the quadriceps 
involved.  There was decreased pinprick sensation in the 
right L4-5 and S1 dermatome below the knee on the right leg, 
compared to the left leg.  

The examiner stated that the veteran had failed back syndrome 
with right leg weakness, especially pronounced in the right 
quadriceps and to a lesser degree in the right ankle.  The 
examiner stated that such symptoms made it hard for the 
veteran to use the right leg for driving.  

The examiner noted that the veteran's gait was significantly 
affected by back pain and that his posture was abnormally 
stressing his back.  The examiner stated that the veteran was 
severely disabled due to his failed back syndrome and right 
leg radiculopathy and weakness.  

The examiner stated that the veteran should be afforded the 
requested adaptive equipment as feasible by VA criteria.  The 
examiner stated that the veteran's lower extremity condition 
was "service-connected" because it is related to his back 
condition.  

With repetitive use of his right leg, especially for driving 
or walking, the veteran's function of his right leg would be 
additionally limited due to weakness as mentioned above.  

The examiner stated that the veteran's back could be 
additionally affected with repetitive use and loss of range 
of motion, and pain and weakness could be expected.  

At the June 2005 hearing, the veteran testified in relevant 
part that he relied on the stair railing and crawling in 
order to go up the stairs in his house.  To go down the 
stairs, he had to use his cane.  

He stated that the bathroom on the first floor of his house 
leaked and was too small for him to use and that the bathroom 
on the second floor had a shower and tub, but the tub was too 
small for him to fit into.  He noted that there was a set of 
stairs at the front of his house, with no hand rails.  

He stated that he could not use the back entrance to his 
house because the porch was in bad condition and had a broken 
hand railing.  He stated that he did not work.  The veteran 
reported that his car was difficult to get in and out of.  He 
stated that he had to lift his right leg and drag it to the 
pedal in order to drive, and he had to use cruise control 
because of the pain in his leg.  

He also noted that in the past he would fall asleep while 
driving because of his medications.  The veteran stated that 
his condition of amputated right great toe would throw him 
off balance.  He stated that he had a great deal of pain in 
the lower back.  He noted that coming to the hearing was 
difficult.  


Law and Regulations

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).  

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).  

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).  

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  

The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.  

In order to qualify for assistance in acquiring specially 
adapted housing, the evidence must establish permanent and 
total service-connected disability due to: 1) the loss, or 
loss of use, of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or 2) blindness in both eyes, having only light 
perception, plus the loss of use of one lower extremity; or 
3) the loss or loss of use of one lower extremity together 
with the residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or 4) the loss or loss of use of one lower 
extremity together with the loss or loss of use one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809.  

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).  

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.  



Analysis

I.  Entitlement to automobile and adaptive equipment, or 
adaptive equipment only.

The veteran contends that the pain in his right leg is so 
great that his ability to drive is impaired.  

The evidence shows that the veteran is limited in his ability 
to walk, and that he uses a cane to ambulate.  At the July 
2004 VA examination, it was noted that the veteran had poor 
standing tolerance, even with a cane.  There was also absent 
right knee reflex, weak right ankle muscle strength, and weak 
right knee extensor, with some atrophy in the right thigh.  

Furthermore, the examiner stated that, with repetitive use of 
his right leg, especially for driving or walking, the 
veteran's function of the right leg would be additionally 
limited due to weakness.  

At the June 2005 hearing, the veteran stated that he had to 
lift his right leg and drag it to the pedal in order to 
drive.  

The medical evidence summarized above suggests to the Board 
that there is significant impairment; however, a situation 
where the actual remaining function could be accomplished 
equally well by an amputation stump with prosthesis is not 
demonstrated.  

The medical evidence in this regard does not serve to 
establish that the veteran is experiencing loss of use of 
either lower or upper extremity or blindness due to service-
connected disability.  

Thus, the Board finds that entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile and necessary adaptive equipment is not warranted.  
38 U.S.C.A. § 5107(b).  


II.  Entitlement to specially adapted housing.

The veteran's back disability results in radiating pain to 
the lower extremities.  On the July 2004 VA examination, the 
examiner noted that the veteran was severely disabled due to 
his failed back syndrome and right leg radiculopathy and 
weakness.  

The examiner also stated that the veteran's lower extremity 
condition was "service-connected" because it is related to 
his back condition.  Furthermore, the examiner stated that 
with repetitive use of his right leg, especially for driving 
or walking, the veteran's function of the right leg would be 
additionally limited due to weakness.  Finally, the examiner 
noted that the veteran had abnormal gait and needed to use a 
cane for walking.  

However, the medical evidence again does not serve to 
establish that the veteran is entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing of adaptation grant.  38 C.F.R. § 3.809 (2005).  
Again, the veteran is not shown to be experiencing loss of 
use of any extremity as the result of service-connected 
disability.  



ORDER

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment is denied.  

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing or an adaptation grant is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


